United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 04-1997
                                ________________

United States of America,                 *
                                          *
             Appellant,                   *
                                          *      Appeal from the United States
      v.                                  *      District Court for the
                                          *      Southern District of Iowa.
Randall Alan Brown,                       *
                                          *           [PUBLISHED]
             Appellee.                    *

                                ________________

                                Submitted: May 18, 2004
                                    Filed: May 19, 2004
                                ________________

Before MORRIS SHEPPARD ARNOLD, HANSEN, and BYE, Circuit Judges.
                       ________________

PER CURIAM.

       Randall Alan Brown pleaded guilty to receiving child pornography, in violation
of 18 U.S.C. § 2252(a)(2), and the district court sentenced him to twenty-four months
in prison and three years of supervised release. Over the government’s objection,
rather than requiring Brown to be taken into custody immediately, the district court
allowed him to self-surrender when he is notified by the United States Marshal of his
assignment to a federal correctional institution. The government promptly appealed
the district court’s detention decision. We granted the government’s request to
expedite the appeal, and we now reverse.
       It is undisputed that Brown’s case is governed by 18 U.S.C. § 3143(a)(2),
which requires him to be taken into custody immediately unless “it is clearly shown
that there are exceptional reasons why [his] detention would not be appropriate,” 18
U.S.C. § 3145(c). At sentencing, the district court recognized that the fact Brown had
been on pretrial release for over a year without committing any violations was not an
exceptional circumstance. As best we can discern from the sentencing transcript, the
exceptional circumstances found by the district court were that (1) Brown should
remain in a treatment program for depression pending his assignment to a federal
correctional institution, and (2) because his conviction was for child pornography,
Brown might be subjected to violence if detained in a local jail while awaiting
assignment to a federal correctional institution.

       We conclude that these are not exceptional reasons. See United States v.
Cantu, 935 F.2d 950, 951 (8th Cir. 1991) (we review de novo ultimate legal question
whether detention is required); United States v. Koon, 6 F.3d 561, 563 (9th Cir. 1993)
(Rymer, J., concurring in denial of rehearing en banc) (defining “exceptional” as used
in § 3145(c) as “clearly out of the ordinary, uncommon, or rare”). As to the district
court’s desire that Brown remain in treatment pending assignment, we agree with the
courts that have held that a defendant’s participation in a treatment program is not an
extraordinary reason, e.g., United States v. Green, 250 F. Supp. 2d 1145, 1150-51
(E.D. Mo. 2003) (defendant’s successful progress in drug treatment was not
exceptional reason), and we disagree with the courts that have held to the contrary,
e.g., United States v. Charger, 918 F. Supp. 301, 304 (D.S.D. 1996) (defendant’s
ongoing alcohol treatment was exceptional reason). Turning to the district court’s
speculation that the nature of Brown’s conviction might subject him to mistreatment
if he were detained in a local jail while awaiting assignment, we do not see how
Brown’s case is “clearly out of the ordinary, uncommon, or rare” when compared to
every other defendant convicted of offenses involving the sexual exploitation of
children, all of whom are subject to mandatory detention under § 3143(a)(2). We
note that Brown was not convicted of child abuse.

                                          2
       Accordingly, we reverse the judgment of the district court and remand this case
with instructions that the district court order Brown taken into custody immediately.
The mandate shall issue forthwith.
                        ______________________________




                                          3